Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendment filed January 18, 2022.  

Allowable Subject Matter

Claims 1 – 9 and 11 - 21 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach aggregating the first transaction data into one or more referential tables by sorting the first transaction data for each day of the first plurality of days into sub-day intervals of time per transaction date; and calculating a transaction velocity for each of the sub-day intervals of time within the first plurality of days; generating, using the aggregated first transaction data, one or more threshold values for application to subsequent transactions involving the plurality of transaction cards and the at least one ATM, the one or more threshold values representing normal transaction behavior based on a distribution of the transaction velocities of the sub-day intervals of time within the first plurality of days; receiving, in real-time and subsequent to the first plurality of days, second transaction data corresponding to current, real-time financial transactions between the plurality of transaction cards and the at least one 

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Vitaly Eyges et al. (Pat. # US 9,652,772 B1) teaches the invention provides systems and methods for identifying fraud in an ATM transaction and in other financial processing environments. The system, tangibly embodied in the form of a computer processer includes a profile database, a filter processing portion, a scoring engine, and an authorization processing portion. The profile database contains card profiles and ATM profiles. The filter processing portion inputs transaction data generated from a requested ATM transaction. The filter processing portion includes a plurality of filters that filter high risk transactions, and outputs customer related data and ATM related data to the profile database. The scoring engine assesses risk of the high risk transaction based on attributes of the transaction, data in at least one card profile, and data in at least one ATM profile. The authorization processing portion determines whether the requested transaction should be approved or declined based on the fraud score and transaction data.

The closest prior art Scott Zoldi et al. (Pub. # US 2010/0169192 A1) teaches a system and method for detecting compromise of financial transaction instruments associated with a merchant or automated teller machine (ATM) are disclosed. Historical data representing a historical aggregate financial transaction instrument behavior history is 

The arguments presented by the Applicant along with the combination of elements, such as, the claimed features that leverage both historical and real-time electronic ATM transaction data messages to detect macro-level fraud and prevent further fraudulent transactions by declining at least a subset of ongoing transactions.  In addition, The claimed systems and methods provide useful and improved technical tools for remotely altering the operations of an ATM in real-time in response to detection of such events. For example, the claimed system is capable of generating, using aggregated transaction data, one or more threshold values for application to subsequent transactions involving transaction cards and at least one ATM, such that once the claimed system receives subsequent transaction data for the subsequent transactions, the claimed system may detect abnormal transaction behavior in real-time and limit, in real-time, current transactions between the transaction cards and the at least one ATM. As understood by one of ordinary skill, this is a specific improvement  to the technical field of preventing fraudulent ATM operation.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696